           Case 2:21-cv-00364-JMY Document 16 Filed 06/02/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JILLIAN SCHROTBERGER,                     :
      Plaintiff,                          :
                                          :      21-cv-0364-JMY
      v.                                  :
                                          :
JOHN DOE, as the ADMINISTRATOR            :
of the ESTATE OF ANDREAS                  :
SCHNEIDER-NEUREITHER, et al,              :
        Defendants.                       :

                                         ORDER

      AND NOW, this 2nd day of June, 2021, upon consideration of Plaintiff Jillian

Schrotberger’s Motion to Withdraw Affidavit of Service on SN Assets Americas LLC (ECF No.

14), and any responses thereto, it is hereby ORDERED and DECREED that the Motion to

withdraw Affidavit of Service at ECF No. 12 is GRANTED.


                                          BY THE COURT:
                                            /s/ John Milton Younge
                                          _____________________________
                                          Judge John Milton Younge
